Citation Nr: 0830601	
Decision Date: 09/10/08    Archive Date: 09/16/08

DOCKET NO.  07-02 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to an increased rating for post traumatic stress 
disorder (PTSD), currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
September 1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which continued a 10 percent 
disability evaluation for service connected PTSD. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

2.  The veteran's PTSD is reflective of no greater 
disablement than that represented by mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress.


CONCLUSION OF LAW

The criteria are not met for a rating higher than 10 percent 
for the PTSD.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 
38 C.F.R. §§ 4.7, 4.132, Diagnostic Code 94111 (1996) 38 
C.F.R. §§ 4.1-4.14, 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in September 2004 and March 2006.  Those letters 
notified the veteran of VA's responsibilities in obtaining 
information to assist the veteran in completing his claim, 
identified the veteran's duties in obtaining information and 
evidence to substantiate his claim, and requested that the 
veteran send in any evidence in his possession that would 
support his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).

The Board acknowledges a recent decision from the Court that 
provided additional guidance of the content of the notice 
that is required to be provided under 38 U.S.C.A. § 5103(a) 
and 38  C.F.R. § 3.159(b) in claims involving increased 
compensation benefits.  See Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  In that decision, the Court stated that for 
an increased compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the VA notify the claimant that, 
to substantiate a claim, the claimant must provide, or ask 
the VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Further, if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the VA must 
provide at least general notice of that requirement to the 
claimant.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

While the veteran was clearly not provided this more detailed 
notice, the Board finds that the veteran is not prejudiced by 
this omission in the adjudication of his increased rating 
claim.  In this regard, during the course of this appeal the 
veteran has been represented at the RO and before the BVA by 
a National Veterans Service Organization (VSO) recognized by 
the VA, specifically the Vietnam Veterans of America and the 
veteran's representative has demonstrated a comprehensive 
knowledge of VA laws and regulations, including, particularly 
in this case, those contained in Part 4, the Schedule for 
Rating Disabilities, contained in Title 38 of the Code of 
Federal Regulations.  See Informal Hearing Presentation of 
October 2007.  

After the veteran and his VSO representative were provided 
copies of the Statement of the Case (SOC) by the RO, the 
representative submitted an Informal Hearing Presentation of 
October 2007 in which the representative essentially provided 
additional argument in response to that SOC, which the Board 
notes contained a list of all evidence considered, a summary 
of adjudicative actions, included all pertinent laws and 
regulation, including the criteria for evaluation of the 
veteran's disability, and an explanation for the decision 
reached.  The representative also specifically delineated the 
evaluation criteria for entitlement to an increased rating 
for PTSD.  In the Board's opinion all of this demonstrates 
actual knowledge on the part of the veteran and his 
representative of the information that would have been 
included in the more detailed notice contemplated by the 
Court in the Vazquez-Flores case.  As such, the Board finds 
that the veteran is not prejudiced based on this demonstrated 
actual knowledge.  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  The 
appellant has not identified any additional evidence that 
could be obtained to substantiate the claim.  Clearly, from 
submissions by and on behalf of the veteran, he is fully 
conversant with the legal requirements in this case.  Thus, 
the content of these letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.   

Background

Entitlement to service connection for PTSD was established as 
10 percent disabling pursuant to a September 2001 rating.  
The present appeal derives from a claim for increased rating 
filed in August 2004.  

In October 2004, the veteran was afforded a VA examination.  
The examiner reviewed the veteran's psychiatric status since 
2001.  At the time of the examination, he was self-employed, 
doing residential and commercial cleaning 5-6 times per week.  
He was reportedly able to perform all activities of daily 
living.  He has a history of cocaine abuse but denied current 
usage.  He also denied seeing any counselors or taking any 
medication for his PTSD.  His chief complaint was nightmares 
about Vietnam about 3 times per week.  He has survivor guilt, 
intrusive thoughts and flashbacks.  He tries to avoid people 
and tends to stay to himself even when watching a football 
game with a friend.  Objectively, he was pleasant and 
cooperative, alert and oriented in all spheres.  His mood was 
good with appropriate affect.  Concentration and memory were 
good.  There were no obsessions or phobias.  There was no 
evidence of thought disorder.  Diagnosis was PTSD, chronic 
and mild in severity.  He was noted to be experiencing some 
bereavement over the death of close friends and family.  
Global Assessment of Functioning (GAF) was reported as 60.  
The examiner also noted that, while having few friends, he 
does socialize with family and veterans organizations.  His 
prognosis was good and his PTSD was assessed as mild.  

Outpatient treatment records from August 2006 reflect an 
affect within normal range, stable mood and intact impulse 
control.  He was reportedly not taking any medication for his 
PTSD.

The veteran was afforded another VA examination in October 
2006.  He was single and noted to have three children but did 
not have a close relationship with them.  He watched sports 
with a few friends.  He was reported with mild obsessions and 
with safety related checking compulsion.  He had good impulse 
control but had passive and transient homicidal thoughts when 
provoked.  There were no suicidal thoughts.  Memory was 
normal.  He endorsed difficulty falling/staying asleep, 
hypervigilance and exaggerated startle response.  He was 
still self employed as house cleaner.  He indicated that he 
hadn't lost any time from work due to PTSD in the previous 12 
months.  Diagnosis was PTSD, mild to moderate.  GAF was 60.  
The examiner also indicated that his psychosocial functioning 
was about the same as during his previous examination.  

A social work note from November 2006 reflects the veteran as 
coping well.




Analysis

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  The disability must be viewed in relation 
to its history.  38 C.F.R. § 4.1.  The higher evaluation 
shall be assigned where the disability picture more nearly 
approximates the criteria for the next higher evaluation.  38 
C.F.R. § 4.7.  While lost time from work related to a 
disability may enter into the evaluation, the rating schedule 
is "considered adequate to compensate for considerable loss 
of working time from exacerbations proportionate" with the 
severity of the disability.  38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.    

In adjudicating the increased rating claim, the Board 
determines whether (1) the weight of the evidence supports 
the claim, or (2) the weight of the "positive" evidence in 
favor of the claim is in relative balance with the weight of 
the "negative" evidence against the claim: the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102;  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). 

The Board has reviewed all the evidence in the veteran's 
claims file, which includes his written contentions, service 
treatment records, VA medical records and examination 
reports.  Although this Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claim file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000). 

The veteran's PTSD is evaluated according to the following 
criteria:

General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as:
 
gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as:
70 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:
50
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships

Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods 
of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as:
30
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, 
recent events)

Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during 
periods of significant stress, or; 
10
symptoms controlled by continuous medication


Global Assessment of Functioning score (GAF) is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Richard v. Brown, 9 Vet. App. 266 (1996) 
citing Diagnostic and Statistical Manual of Mental Disorders, 
4th ed. 1994) (DSM- IV).  A GAF of 51 to 60 is defined as 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  The Board 
observes tha the assigned GAF score of 60 is at the upper end 
of the range and the next higher GAF level reflects an 
individual functioning pretty well.

Regardless, an examiner's classification of the level of 
psychiatric impairment, by word or by a GAF score, is to be 
considered but is not determinative of the percentage VA 
disability rating to be assigned; the percentage evaluation 
is to be based on all the evidence that bears on occupational 
and social impairment.  38 C.F.R. § 4.126; VAOPGCPREC 10-95.

In this case, although the veteran has claimed some symptoms 
such as sleep impairment, hypervigilance and exaggerated 
startle response, no examiner has endorsed any cognizable 
occupational and social impairment or even occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks due to his PTSD 
symptomatology.  The Board notes that although the veteran 
does not enjoy a close relationship with his children, he 
apparently does enjoy such a relationship with his mother and 
also socializes with other veterans, watching sports and at 
veteran's organizations.  He also does not even need any 
medication to manage his PTSD.  In consideration of the 
foregoing, the preponderance of the evidence demonstrates his 
disorder corresponds to no greater disablement than mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress.  Under the circumstances, a higher 
evaluation is not demonstrated or approximated.  

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (2001) (the benefit of the doubt rule 
applies only when the positive and negative evidence renders 
a decision "too close to call").   

There is no competent evidence of record which indicates that 
the veteran's PTSD has caused marked interference with 
employment beyond that which is contemplated under the 
schedular criteria, or that there has been any necessary 
inpatient care.  Thus, there is no basis for consideration of 
an extraschedular evaluation under the provisions of 38 
C.F.R. § 3.321(b)(1).  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  There is nothing in the evidence of record to 
indicate that the application of the regular schedular 
standards is impractical in this case.  See Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996). 


ORDER

Entitlement to increased evaluation for PTSD is denied. 



____________________________________________
K.J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


